Notice of Pre-AIA  or AIA  Status
The present application is being examined under the pre-AIA  first to invent provisions. 
DETAILED ACTION
Election/Restrictions
Restriction to one of the following inventions is required under 35 U.S.C. 121:
A.	Group I, claim(s) 1-3, 7, and 9 are drawn to a method of measuring a binding affinity of an antibody drug to an antigen via the measurement of an ELISA signal and calibration curve whereby the sample comprises at least a 10-fold excess of antigen and fractions of free antibody drug and free antigen are determined, classified CPC C07K 14/705 for example.
B.	Group II, claim(s) 4 and 5 are drawn to a method for measuring a binding affinity ratios of an antibody drug to an antigen via the measurement of an ELISA calibration curve wherein the amount of antigen is increased or decreased in the sample to produce a second antibody drug:antigen ratio  that is employed to determine fractions of free drug for the first antibody drug:antigen ratio and the second drug:antigen ratio, classified in CPC G01N 33/582 for example.
C.	Group III, claim(s) 6 is drawn to a method for determining the binding affinity of a drug to its target by determining the fraction free drug, wherein at least three samples with different antibody drug;antigen ratios are analyzed, classified in CPC 14/705, for example.	

The inventions are distinct, each from the other because of the following reasons:
I, II, and III are unrelated.  Inventions are unrelated if it can be shown that they are not disclosed as capable of use together and they have different designs, modes of operation, and effects (MPEP § 802.01 and § 806.06).  In the instant case, the different inventions are not capable of use together and have different designs/modes of operation. Group I measures the antibody drug: antigen affinity utilizing an ELISA calibration curve, Group III measures the antibody drug: antigen by increasing or decreasing the amount of antigen in the sample, while Group III measures the antibody drug: antigen binding in at least three samples with different amounts of antigen or different amounts of drug further analyzing KD values.  Each of the inventions measures different effects, are not disclosed as capable of use together, have diverse method steps, and employ independent/distinct reagents. The search for each of the inventions is not totally inclusive. Accordingly restriction is proper.

3.	Restriction for examination purposes as indicated is proper because all the inventions listed in this action are independent or distinct for the reasons given above and there would be a serious search and/or examination burden if restriction were not required because one or more of the following reasons apply:
(a)    the inventions have acquired a separate status in the art in view of their different classification;

(b)    the inventions have acquired a separate status in the art due to their recognized divergent subject matter;

(c)    the inventions require a different field of search (for example, searching different classes/subclasses or electronic resources, or employing different search queries);

(d)    the prior art applicable to one invention would not likely be applicable to another invention;

(e)    the inventions are likely to raise different non-prior art issues under 35 U.S.C. 101 and/or 35 U.S.C. 112, first paragraph.


Applicant is advised that the reply to this requirement to be complete must include (i) an election of a invention to be examined even though the requirement may be traversed (37 CFR 1.143) and (ii) identification of the claims encompassing the elected invention. 

4.	The election of an invention may be made with or without traverse. To reserve a right to petition, the election must be made with traverse. If the reply does not distinctly and specifically point out supposed errors in the restriction requirement, the election shall be treated as an election without traverse. Traversal must be presented at the time of election in order to be considered timely. Failure to timely traverse the requirement will result in the loss of right to petition under 37 CFR 1.144. If claims are added after the election, applicant must indicate which of these claims are readable upon the elected invention.

5.	Should applicant traverse on the ground that the inventions are not patentably distinct, applicant should submit evidence or identify such evidence now of record showing the inventions to be obvious variants or clearly admit on the record that this is the case. In either instance, if the examiner finds one of the inventions unpatentable over the prior art, the evidence or admission may be used in a rejection under 35 U.S.C. 103 or pre-AIA  35 U.S.C. 103(a) of the other invention.



7.	Any inquiry concerning this communication or earlier communications from the examiner should be directed to LISA V COOK whose telephone number is (571)272-0816. The examiner can normally be reached on Monday – Friday from 9am to 5pm.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Misook Yu, can be reached at telephone number 571-272-0839. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system. Status information for published applications may be obtained from either Private PAIR or Public PAIR. Status information for unpublished applications is available through Private PAIR only. For more information about the PAIR system, see http://portal.uspto.gov/external/portal. 




Should you have questions about access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free).
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.

Lisa Cook
Art Unit 1642
Hoteling
571-272-0816
6/30/21

/LISA V COOK/Primary Examiner, Art Unit 1642